Name: Commission Regulation (EC) No 1330/96 of 9 July 1996 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  agricultural activity;  trade;  overseas countries and territories
 Date Published: nan

 io . 7 . 96 PEN Official Journal of the European Communities No L 171 /13 COMMISSION REGULATION (EC) No 1330/96 of 9 July 1996 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 4 (5) thereof, Whereas for the purposes of Article 4 of Regulation (EEC) No 3763/91 , the number should be determined, for the marketing year 1996/1997, for bovine animals and pure ­ bred breeding horses originating in the Community and eligible for aid with a view to encouraging the develop ­ ment of those sectors in the French overseas departments (FOD); Whereas the quantities of the forecast supply balance for those products are fixed by Commission Regulations (EEC) No 2312/92 (3) and (EEC) No 1148/93 (4), as last amended by Regulations (EC) No 442/96 (5), whereas the Annexes to those Regulations should therefore be amended; Whereas, pursuant to Regulation (EEC) No 3763/91 , the supply arrangements are applicable from 1 July; whereas the provisions of this Regulation should therefore apply immediately; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2312/92 is hereby amended as follows: 1 . Annex I is hereby replaced by Annex I to this Regula ­ tion . 2. Annex III is hereby replaced by Annex II to this Regu ­ lation . Article 2 The Annex to Regulation (EEC) No 1148/93 is hereby replaced by Annex III to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . 0 OJ No L 267, 9 . 11 . 1995, p. 1 . (3) OJ No L 222, 7. 8 . 1992, p. 32 . 4 OJ No L 116, 12. 5. 1993, p. 15. 0 OJ No L 61 , 12. 3 . 1996, p. 8 . No L 171 / 14 r EN I Official Journal of the European Communities 10 . 7 . 96 ANNEX I 'ANNEX I PART 1 Supply balance for Reunion for male bovine animals for fattening for the period 1 July 1996 to 30 June 1997 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 500 PART 2 Supply balance for Guyana for male bovine animals for fattening for the period 1 July 1996 to 30 June 1997 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 100' 10 . 7 . 96 EN Official Journal of the European Communities No L 171 /15 ANNEX II 'ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 300 1 050 PART 2 Supply to French Guiana of pure-bred breeding bovines originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 400 1 050 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 40 1 050 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description Number of animalsto be supplied Aid 0102 10 00 Pure-bred breeding bovines (') 50 1 050 {') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. No L 171 / 16 ( EN Official Journal of the European Communities 10 . 7. 96 ANNEX III ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 16 1 050 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1996 to 30 June 1997 (ECU/head) CN code Description of the goods Number of animals tobe supplied Aid 0101 11 00 Pure-bred breeding horses (') 15 1 050 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 18 . 8 . 1990 , p. 55).'